Citation Nr: 0100781	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

REMAND

The veteran contends that service connection is warranted for 
a neck condition as his current complaints are related to an 
injury sustained in service.  Service medical records reveal 
that the veteran injured his neck in February 1945 when he 
fell approximately 25 feet from the cargo net of a ship, 
striking his head and neck.  While a cervical fracture was 
initially feared, x-ray examination revealed normal findings.  
The appellant was diagnosed with a neck contusion. 

VA treatment records associated with the claims folder 
include an August 1996 chart entry noting the veteran's 
history of in-service injury and a plan to obtain x-ray 
studies of the cervical spine for complaints of chronic post-
traumatic back and neck pain.  X-ray studies revealed 
degenerative disk and degenerative joint disease at multiple 
levels; however, there was no comment on the etiology of 
those changes.  

Private medical records include a February 1997 report from a 
chiropractor, who noted the veteran's history of a fall in 
service, and complaints of neck and low back pain.  The 
report summarized chiropractic treatment provided, but did 
not include an opinion as to the etiology of the veteran's 
complaints.

The RO denied this claim as not well grounded.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), however, eliminated any duty on the part of a 
claimant to submit a well grounded claim, and it 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPRECOP 16-92; 57 Fed. Reg. 49,747 (1992).  In this 
regard, the Board notes that the veteran has not been 
afforded a VA examination which includes an opinion as to the 
etiology of his neck disorder.  Such an examination must be 
conducted.  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
neck or cervical spine complaints since 
service.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of any neck or cervical spine 
disability.  All indicated testing in 
this regard should be performed.  The 
examiner should elicit a complete medical 
history from the veteran and review the 
entire claims folder.  Based on the 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated neck or cervical 
spine disability is the result of injury 
in-service.  A complete rationale for all 
opinions expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


